          Case 7:14-cr-00741-KMK Document 662 Filed 01/06/20 Page 1 of 1

- HAFE-TI & NEGHELES LLP
 ATTORNEYS AT LAW

 10 EAsr 40TH STREET, 48TH FLOOR
 NEW YORK, N.Y. 10016
 TELEPHONE: (2 I 2) 997-7 400
 TELECOPIER. (2 I 2) 997-7646
                                                  January 6, 2020
 ViaECF
 Honorable Kenneth M. Karas
 United States District Court
 Southern District of New York
 300 Quarropas St.
 White Plains, NY 10601


        Re: United States v. Yehuda Rubin, 14-cr-741-KMK


 Dear Judge Karas:
       We write to respectfully request that Your Honor order the return ofYehuda
 Rubin's passport from pre-trial services.
         Last week, Your Honor so-ordered Mr. Rubin's letter motion and granted him
 permission to travel to Montreal from January 9, through January 12. Dkt. #661. Pre-
 trial Services, however, has informed him that, notwithstanding that order, they cannot
 return his passport-which Mr. Rubin surrendered as a condition of his since-
 exonerated bail-until provided with an express Order from Your Honor allowing them
 to do so. We therefore respectfully request that Your Honor so-order this motion and
 order the return of Mr. Rubin's passport.
        We apologize to the Court for the multiple letters this travel request has entailed.


                                                     Respectfully submitted,

                                                         /s/
                                                      Kathleen E. Cassidy
